Title: From John Adams to John Marshall, 2 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 2 1800

On the last of August at night I received a packet containing a letter from our envoys of May 17th. A memorial of our Envoys to the French ministers of May 8, in answer to one of those ministers to ours of the 16 floreal 8th year. These I return inclosed There was no letter from you nor any other paper in the packett. You will know whether I received all the papers you sent. If not the packet has been opened & pilfered. The dispatches need no comment. I agree with our gentlemen that their success is doubtfull
With sincere esteem,
